Title: To James Madison from David Jameson, 13 September 1780
From: Jameson, David
To: Madison, James



Richmond Sep 13. 1780
Dr. Sir

I have recd your two favours of the 23d & 29th. ult. since my last, and am very glad to find you were getting into better health
We have had nothing lately from the Southward but what you will find mentd. in Dixons Paper. We are very anxious to hear something more from Chas. Town. should there be a French or Spanish Fleet there, something may yet be done, but the defeat of Gen. Gates will in all probability prevent the speedy retaking the place and the capture of the whole british force there. had he proceeded with caution, as he would have been joined by Men from both South & No. Carolina, The Enemy must have retreated to Chas. Town[,] And he would have found himself in a condition with a foreign aid to have compleated the Work I am very sorry to find Congress are disapointed in their expectation of small Arms. they will be wanted to the Southward, and I fear from your Accot. none can be spared from the Northern operations. We are quite drained, and should the Enemy make us a visit we shall be in very poor condition to oppose them. We have not yet recd those we expected from France. You may remember we were served in the same manner you have lately been—Cannon sent & small Arms left behind.
The Consul has taken Station at Cape Henry and seems to think the 2d divn. of the French Fleet will probably appear there.
I am dr Sir Yr obt Servt.
David Jameson
Commodore Barron is gone with the Jefferson & the Boats Liberty & Patriot up to Baltimore to join some Vessels there. they expect to clear the Bay of all the piccaroons & Open a safe passage for the provision Vessels. Considerable qtys of Bacon and Corn lie ready for transportation.
 